840 F.2d 12
Vallis (John P.), Brock (William E.)v.International Organization of Masters, Mates and Pilots,International Marine Division of InternationalLongshoremen's Association, AFL-CIO, (IOMMP), American RadioAssociation, Communications and Electronics Membership Groupof International Organization of Masters, Mates and Pilots,International Marine Division of InternationalLongshoremen's Association, AFL-CIO, (ARA-MMP)
NO. 87-2034
United States Court of Appeals,Fourth Circuit.
FEB 10, 1988

1
Appeal From:  D.Md.


2
AFFIRMED.